Title: To Thomas Jefferson from Jacob Wagner, 9 September 1803
From: Wagner, Jacob
To: Jefferson, Thomas


          
            
              Sir
            
            Department of State 4 [i.e. 9] Septr. 1803.
          
          Lest the annexed may not come to your hands in original, via Orange Ct. house, as soon as by this direct address, I have thought it best to avail myself of it.
          With perfect respect I have the honor to be, Sir, Your most humble servt.
          
            
              Jacob Wagner
            
          
          
             (copy)
            Por medio del Embaxador del Rey mi amo en Paris ha llegado a su Rl. noticia, que aquel Govierno ha vendido al de los Estados Unidos la provincia de la Luisiana que su magestad habia retrocedido a la Republica Francesa. Esta noticia ha causado al Rey mi amo no poca sorpresa, a vista de que al Govierno Frances habia contrahido con S.M. el empeño mas solemne de no enagenar jamas la citado provincia. Para convencer al Govierno de los Estados Unidos de la naturalesa de estos empeños me tomo la libertad de insertar aqui un parrafo de una nota presentada el 22 Julio de 1802 por Mr. St. Cyr, Embaxador de la Repubca. Francesa en Madrid, al Sr. Secretario de estado de su magestad, y es como sigue:—
             “S. Mté. Cathe. a paru desirer que la France s’engage à ne vender et a n’alliener en aucune maniere la proprieté et la jouissance de a Louisiane: son voeu à cet egard est parfaitement conforme aux intentions du Gouvernment Espaniol, et il n’a desiré y entrer, que parce quil tenoit à une possession que avoit fait partie du Territoire François. Je suis autorisé a vous declarer au nom du Premier Consul que la France ne l’allienera jamais.”
             La simple lectura del parrafo que precede convencera a V.S. como tambien al Sr. Presidente de los Estados Unidos de que la venta de la Luisiana, que ha hecho ultimamente la Francia, es una violacion manifiesta de las obligaciones contrahidas por ella para con S.M. Catca. y que la Francia carece de facultades para enagenar dha Provinicia sin la aprobacion de la España como se vè incontestablimente en la citada oferta del Embaxador St. Cyr autorizado por su govierno.
            
            El Rey mi amo me encarga informe[r] quanto antes de esta importante circunstancia a este Govierno, y cumpliendo con su real voluntad me apresuro a ponerlo en noticia de V.S. para que llegue quanto antes a la del Sr. Presidente de los Estados Unidos.
            Dios gué a V.S. ms. ans. Philadelphia 4 Septiembre de 1803
             BLMo. de V-S su mas ato. y sego. Sr.
          
          
            El Marques de casa Yrujo
          
          
            Sr. Dn. Jayme Madison.
          
         
          Contemporary Translation
          
            Thro’ the medium of the Ambassador of the King my master in Paris, it has come to his royal knowledge, that that Government has sold to that of the United States the Province of Louisiana which his Majesty had retroceded to the French Republic. This information has occasioned to the King my master no small surprise, seeing that the French Government had contracted with his Majesty the most solemn engagement never to alienate the said Province. In order to convince the Government of the United States of the nature of these engagements I take the liberty here to insert a paragraph of a note presented on the 22 July 1802 by Mr. de St. Cyr, Embassador of the French Republic at Madrid, to the Secretary of state of his Majesty, as follows:
            “His Catholic Majesty has appeared to wish that France should engage not to sell nor alienate in any manner the property and the enjoyment of Louisiana. Its wish in this respect is perfectly conformable with the intentions of the Spanish Government; and its sole motive for entring therein was because it respected a possession which had constituted a part of the French territory. I am authorized to declare to you in the name of the First Consul, that France will never alienate it.”
            The mere reading of the paragraph which precedes will convince you as well as the President of the United States that the sale of Louisiana, which France has lately made is a manifest violation of the obligations contracted by her with his Catholic Majesty and that France lacks the powers to alienate the said Province without the approbation of Spain, as is seen incontestibly in above recited offer of the Ambassador St. Cyr authorized by his government.
            The King my master charges me to inform this Government as soon as possible of this important circumstance and in compliance with his royal will I hasten to acquaint you therewith in order that it may as soon as possible come to the knowledge of the President of the United States.
            God preserve you many years. Philadelphia 4th. Septr. 1803 &c &c.
          
        